                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                 CASE NO. 5:20-CR-00080-M,                                         I

 UNITED STATES OF AMERICA,                   )
                                             )
        Plaintiff,                           )
                                             )          OPINION AND ORDER
 V.                                          )
                                             )
 ZAIRE TREVON ALEXA GUNTER,                  )
                                             )
        Defendant.                           )


       Before the Court is Defendant Zaire Trevqn Alexa Gunter's ("Gunter") Motion to Suppress

and Incorporated Memorandum of La'Y [DE 30]. Gunter moves to suppress all evidence

discovered as a result of searches of his vehicle and residence in Raleigh, North Carolina, on

September 20, 2019. Following br:iefing, the Court held an evidentiary hearing on November 16,

2020 at which the Court heard testimony and admitted evidence, including the arresting police

officers' body camera footage. Now, fully advised, the Court finds suppression is not warranted

and denies Defendant's motion.

I.     Procedural History

       On February 6, 2020, Gunter was charged by indictment with (1) possession with the intent

to distribute a quantity of marijuana in violation of' 21 U.S.C. § 84i(a)(l) ("Count One"); (2)

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §
                                                            (

924(c)(l)(A)(i) ("Count Two"); and (3) possession of a firearm that was in and affecting

commerce, with knowledge he had previously been convicted of a felony, in violation of 18 U.S.C.

§§ 922(g)( 1) and 924 ("Count Three"). DE 1. Gunter was arrested and appeared before Magistrate

Judge Gates on March 4, 2020. DE 9. Judge Gates held a detention hearing on March -12, 2020



         Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 1 of 17
                                                                               (




and granted the Government's motion for pretrial detention. DE 16, 17. Gunter has been granted

several continuances for his arraignment [DE 19; DE 21; DE 23; DE 25; DE 28; DE 34], which is
                                                                                                       /



currently scheduled for the Court's January 5, 2021 term of court. Gunter filed the present motion

on October 23, 2020 [DE 30], arguirig that police officers' initial entry into his residence without

a warrant violated his Fourth Amendment rights and, thus, ali evidence seized following the

unlawful entry must be suppressed. The Government filed.its opposition on November 6, 2020

[DE 35], asserting that no violation occurred because exigencies existed warranting the officers'

initial entry. The Court held an evidentiary hearing on November 16, 2020 [DE 36] at which two

Raleigh police officers testified and both video and documentary evidence was admitted.

II.    Factual Findings

       The Court finds the following facts after considering the testimqnJand evidence presented

at the November 16, 2020 hearing. 1

       On September 20, 2019, the Raleigh Police Department received 911 calls from residents

at an apartment complex at 3220 Walnut Creek Parkway in Raleigh, North Carolina. Govt. Ex. 2

at 6. The callers reported hearing male and female voices yelling at each other, and at one point,

the female voice yelled, "stop hitting me!" Id Raleigh Police Officers D. Scott, A. Durnonceau,

and B. Merritt were dispatched to the address to investigate. Id; see also Def. Ex. 4, Def. Ex. 7.



1
  Defendant's Exhibit A is a copy of the search warrant concerning law enforcement's encounter
with Gunter on September 20, 2019 (hereinafter, "Ex. A"). Defendant's Exhibit 1 is body camera
footage from the September 20, 2019, initial encounter with Patience Lynch from the perspective
of Officer Dillon Scott (hereinafter, "Def. Ex. l "). Defendant's Exhibit 2 is body camera footage
from the Sepjember 20, 2019, encounter with Lynch and Gunter from the perspective of Officer
Scott (hereinafter, "Def. Ex. 2"). Defendant's Exhibit 4 is an Incident Report-completed by Officer
Scott regarding the encounter with Lynch and Gunter on September 20, 2019 (hereinafter, "Def.
Ex. 4''): Defendant's Exhibit 7 is an Incident Report completed by Officer Merritt regarding the
encounter with Lynch and Gunter on September 20,_ 2019 (hereinafter, "Def. Ex. 7"). The
Government's Exhibit 2 is an Incident Report completed by Officer Dumonceau regarding the
encounter with Lynch and Gunter on September 20, 2019 (hereinafter, "Govt. Ex. 2").
                                                 2

         Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 2 of 17
Officer Scott arrived first and encountered the building maintenance. supervisor, who directed the

officer to the apartment at which he heard yelling. Def. Ex. 1. Scott approached the apartment,

stopped to listen, heard nothing, and knocked on the door. Id. Patience Lynch ("Lynch") answered

the door carrying an infant in her arms. Id. The officer noticed that she had been recently crying.

Tr. 9: 7-11. Scott asked Lynch to step outside, told her a maintenance guy was walking by, and

asked what was going on. Def. Ex. 1. Lynch walked outside, closed the door behind her, and said

she had been talking on the phone. Id. Scott asked twice whether anyone else was in the apartment

and Lynch answered no. Id. At this point, Officer Dumonceau arrived and Scott briefly turned
                                                                                 I


off the audio to his body camera (see id.); he testified that he did ,not recall why the audio was

turned off and that he informed Lynch he needed to check the apartment for anyone else. Tr. 28:

10-19. Lynch then said that her boyfriend was inside. Id. at 9: 15-24. Scott and Dumonceau both

testified that they saw no indication that Lynch was injured. Id. at 30: 5-7; 54: 12-14. They also

testified they could smell marijuana emanating from the apartment before entering it. Id. at 8: 11-

14; 56: 9-14.

       Officer Scott opened the door and walked toward the back of the apartment where he found

Gunter sitting in a bedroom. Def. Ex. 2. Scott asked Gunter ifhe was okay and what he and Lynch

were arguing about. Id. Gunter stood up and answered "nothing" and "just family stuff." Gunter

approached the officer asking whether Lynch had allowed him to enter. Id. Scott answered in the

affirmative and asked for Gunter's identification, which Gunter provided. 1d. Scott then asked for

Lynch's identification and she provided it. Scott asked Gunter and Lynch whether they were going

to be home or were planning to leave; they both said they were leaving. Id. Scott handed his notes

to Officer Dumonceau and told him to check the identifications; Dumonceau left the apartment

and went back to his patrol vehicle. Id. At that point, Officer Merritt arrived and came into the



                                                 3

          Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 3 of 17
apartment to provide "cover." Tr. 35: 20-24. Scott waited outside the apartment for approximately

one ~inute while Lynch put the infant in a stroller and left the apartment. Def. Ex. 2. Outside,

Scott asked Lynch again whether she was "okay"; she responded that she was, and he let her go.

Id.   Scott went back to- the apartment door and said to Merritt, "all's good"; Merritt left the

apartment saying to Gunter, "have a good day now." Id. Notably, the officers did not search any

enclosed spaces nor the persons 1ofGunter and Lynch. See Tr. 37: 16-23; 47: 21-25, 48: 1-2; 55:

22-24. All of the activity in the apartment during the initial entry.was focused on investigating the

domestic disturbance call and ensuring the safety of the occupants and officers: Id.

        Officer Merritt went back to his patrol vehicle and drove away; Officer Scott stopped to

•get the maintenance supervisor's identification. Def. Ex. 2. The ~upervisor described the argument

as "intense" and said that when he arrived, he could hear Lynch scream1ng repeatedly, "leave me

alone!" Id.· Scott walked to Officer Dumonceau's vehicle where he was reviewing Gunter's arrest

history; Dumonceau told Scott, "he's definitely got a gun in there" and "could smelrweed, too;

might have to do a search." Id Dumonceau explained that following a "shots fired" call, Gunter's

car was searched and police found ammunition but no gun; another time Gunter was found with

32 grams of marijuana. Id Duinonceau commented, "probably should search ... still can." Id. ·

Scott answered, "well, we can always go back in." Id. Scott walked back to the maintenance

supervisor and returned his identification. Id Dumonceau joined Scott who said, "lefs go talk to ·_

[Gunter], see ifwe can get consent." Id.
                             '          -
        The officers returned to the apartment; Scott knocked on the door and Gunter answered ..

Id Scott asked for and received Ly11ch's phone number. Id Scott then ~tated, "here's the deal -

your apartment smells like weed ... I'd like to search or if you have' any in there, you can let me

know about it." Id. Gunter answered, "I've got no weed." Id. Sco_tt asked, "so, do you mind if



                                                  4

           Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 4 of 17
we search then?" Id Gunter said, "yeah, I mind." Id Scott informed Gunter that they were going

to "lock down" the apartment and apply for a search warrant. Id The officers followed 'Gunter

inside the apartment and Scott asked whether Gunter had a gun on him; Gunter answered "no."
      -                                                                    -       -
Id Scott then "frisked" Gunter and placed the contents of Gunter's pockets on the couch. Id.

_Dumonceau left the apartment to apply for a search warrant. Id; Tr. 58: 16.:.22. After some time,

Scott was alerted to an active arrest warrant for Gunter, so he handcuffed Gunt~r and informed

him of the warrant. Def. Ex. 2.

          In the affidavit attached to the search warrant application, Officer Dumonceau stated in

part, "The strong odor of raw marijuana was observed while I was investigating a domestic dispute

inside 3220 Walnut Creek Pkwy S Apt B .... Gunter was placed under investigative detention .. .

. Gunter has an active arrest warrant, and was placed under arrest and subsequently s,earched ... "

which "yielded $2,064 cash" and "keys belonging to a white 1998 Toyota Camry ... found parked

in the parking lot directly in front of the building." Ex. A. The affidavit also stat~d that Officer

Dumonceau "observed a green leafy substance" he knew "to be marijuana as well as .a digital ·

scale" inside the vehicle; a police K9 arrived on scene and "alert[ed] to·the presence of narcotics

inside the vehicle." Id     Finally, Dumoncem1 listed Gunter'_s criminal history including three

charges in the previous six months for possession and possession with the intent to sell or distribute
                               .                                               -                         .
marijuana. Id. Wake County Magistrate C. Jones granted the application and issued the se_arcli

warrant that day, September 20, 2019. Id.
 '        Officers Scott and Dumoµceau completed incident reports -on September -20, 2019-
                                     r

following the encounter. Def. Ex;. 4; Govt. Ex. 2. Scott_n9ted information about his initial

conversation with Lynch, including tp.at sheHed about whether anyone else was in the apartment.
                                                                           .              .
Def. Ex. 4. He did not note that he had smelled marijuana when he approached the ·apartment or



                                                  5

            Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 5 of 17
 stood outside it; rather, Scott noted that "[a] search warrant was completed on the residence due to_

 the odor of marijuana." Id at 2. Dumonceau noted in his report that he received notice of the 911

 calls on his way to the apartment complex, including the report that a female yelled, "stop hitting

 me." Govt. Ex. 2. He also stated that, "[w]hile standing outside of apartment B, I observed an

 odor of marijuana emanating from within apartment B" and "[u]pon entering apartment B, I

 observed the strong odor of marijuana throughout the apartment." Id at 6.

 III.   Legal Stand~rds

        The Fourth Amendment guarantees "[t]he right of the people to be secure in their persons,

 houses, papers, and effects, against unreasonable searches and seizures." U.S. Const. amend. IV.

 "[T]he ultimate touchstone of the Fourth Amendment is reasonableness. To be reasonable is not

 to be perfect, and so the Fourth Amendment allows for some mistakes on the part of government

 officials, giving them fair leeway for enforcing the law in the community's protection." Heien v.

· North Carolina, 574 U.S. 54, 60-61 (2014) (internal quotations and citations omitted).

        Here, Gunter contends the officers' initial entry into his apartmenfwithout a warrant was

 unreasonable and violated his Fourth Amendment rights. An action is "reasonable"_ under the

 Fourth Amendment, regardless of the individual officer's state of mind, ' 1as long as the

 circumstances, viewed objectively, justify [the] action." Brigham City, Utah v. Stuart, 547 U.S.

 398, 404 (2006) (quoting Scott v. United States, 436 U.S. 128, 138 (1978)). A law enforcement

 officer's subjective motivation is irrelevant. Id

        Following Brigham City, the Fourth Circuit noted the Supreme Court had recognized a

 variety of specific circumstances that may constitute an exigency sufficient to justify the

 warrantless entry and search of private property. These circumstances include when officers-must

 enter to fight an ongoing fire, prevent the destruction of evidence, or continue in "hot pursuit" of



                                                     6

          Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 6 of 17
 a fleeing suspect. United States v. Yengel, 711 F.3d 392, 396-97 (4th Cir. 2013). "In addition to

 these well-established exigencies, the Supreme Court and this Circuit have held that more general

 'emergencies,' if enveloped by a sufficient level of urgency, may also constitute an exigency and

 justify a warrantless entry and search." Id. (citation omitted); see also Brigham \ity, 54 7 U.S. atl

 43 ("Law enforcement officers may enter a home without a warrant to render emergency assistance

 to an injured occup~nt or to protect an occupant from imminent injury.").
                                       I


        "Under this more general. emergency-as-exigency approach, for a warrantless search to

 pass constitutional muster, 'the person making entry must have had an objectively reasonable

 belief that an emergency existed requiring immediate entry to render assistance or prevent harm

 to persons or property within."' Yengel, 711 F.3d at 397 (citation omitted). "An objectively -

 reasonable belief must be based on specific articulable facts and reasonable inferences that could

 have been drawn therefrom." Id.

        Regardless of the particular exigency proffered by the government, the Fourth Circuit has

 repeatedly applied the non-exhaustive list of factors first provided in United States v. Turner, 650

 F.2d 526 (4th Cir. 1981), in determining whether an exigency reasonably justified a warrantless

· search. Id. The Turner factors include:

        (1) the degree of urgency involved and the amount of time necessary to obtain a
        warrant; (2) the officers' reasonable belief that the contraband is about to be ·
        removed or destroyed; (3) the possibility of danger to police guarding the site; (4)
        information indicating the possessors of the contraband are aware that the police
        are on their trail; and (5) 'the ready destructibility of the contraband.
                                (               ,                          I
                                                                       !
                                                                      I
 Id. (quoting Turner, 650 F.2d at 528) .
                         .;
         "As a general- rule, the burden of proof is on the defendant who seeks to suppress the

 evidence. Once the defendant establishes a basis for his Sl!ppression motion, the burden shifts to

 the government." United States v. Adkinson, 191 F. Supp. 3d 565, 568 (E.D. Va. 2016)- (citations

 omitted). "If a defendant shows that he was subjected to a warrantless search, the burden of proof

                                                    7

           Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 7 of 17
         is on the government to sho_w by a preponderance of the evidence that the warrantless search was

         constitutional."     United States v. Miller, No. 4:,18-CR-54-FL-1, 2020       ~     3886301, a~ *8

         (E.D.N.C. Jan. 13, 2020); see also United States v. Toyer,414 F. App'x 584, 591 (4th Cir. 2011)

         ("The government bears the burden of demonstrating that exigent circumstances existed to

         overcome the presumption of unreasonable search and entry.").

         IV.    Analysis

                Gunter has met his burden in part to establish a basis for his suppression motion; that is,

         Gunter points to the undisputed fact that Officers Scott, Dumonceau, an9- Men-itt initially entered
     /

         his apartment without a warrant. In response, the government contends it was reasonable for the

         officers to enter the· apartment on two bases: (1) to ensure that an emergency did not exist requiring

         the officers to render assistance or prevent harm to persons inside the apartment; and (2) to conduct

         a sweep based on the odor of marijuana. for the following reasons, the Court concludes that
r·
         exigent circumstances existed in .this case and, thus, there was no Fourth Amendment violation.

         The Court also finds that Gunter fails to meet his burden in seeking suppression of an· discovered

         evidence by failing to identify the chain of causation necessary for applitation of the fruit-of-the-

         poisonous tree doctrine. Accordingly, the Court denies the motion to suppress.

                A.       No Fourth Amendment Violation

                The Court is keenly aware of the potential risk in expanding or over-applying exigency · ,·

         exceptions in such a way as to swallow the exclusionary rule. In fact, this year, the Fourth Circuit
                     I                                              .•


         expressed its hesitation in applying the "emergency-as-exigency" exception to facts involving a

         Terry stop saying,

                Though the emergency-as-exigency approach may sound broad in name, it is
                subject to important _limitations and ·thus is quite narrow in application. For ·
                example, the requirement that the circumstances present a true emergency is strictly
                construed-that is, an emergency must be enveloped by a sufficient level of


                                                           8

                   Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 8 of 17
        urgency. Indeed, standing alone, even a possible homicide does not present an
        emergency situation demanding immediate [warrantless] action.
                                  '                                        '

 United States v. Curry, 965 F.3d 313, 322-23 (4th Cir. 2020) (quotation marks and citations

 omitted). The Fourth Circuit has described the "intended role" of the Fourth Amendment as "the

 bulwark against 'overbearing or harassing' police conduct." United States v. Wilson, 953 F.2d

 116, 126 (4th Cir. 1991) (citing Terryv. Ohio, 392 U.S. 1, 15 (1968)). The Amendment's warrant
                                                             .         .                               .
 requirement '" ensures that the inferences to support a search are drawn by a neutral and detached

 magistrate instead of being judg~d by the officer engaged in the often competitive enterprise of

 ferreting out crime,' and so.safeguards 'the individual's interests in protecting his own liberty and

 the privacy of his home."' United States v. Brinkley, -- F.3d --, 2020 WL 6685070, at *3 (4th Cir.·

 Nov. 13, 2020) (quoting Riley v. California, 573 U.S. 373, 382 (2014) and Steagald v. Un/ted

 States; 451 U.S. 204,212 (1981)). Mindful of these legal principles, the Court concludes Officers

 Scott, Dumonceau, and Merritt reasonably entered Gunter's apartment despite the absence of a

 warrant based on the exigencies that existed at the time.
                                                         a



                1.      Emergency-as-Exigency Exception

        As set forth above, for a warrantless entry to override the Fourth Amendment's privacy

 concerns, 'the person making entry must have had an objectively reasonable belief that an

 emergency existed requiring immediate entry to render assistance· or prevent harm to persons or

 property within.'" Yengel, 711 F.3d at 397. In this case, Officers Scott and Dumonceau wen~
                                      .          .                ·.       .                       .

 aware of the following facts when they arrived at Gunter's apartment: the Raleigh Police

 Department had received 911 calls from residents of the apartment complex complaining of yelling

 and screaming inside an apartment between a male and female, and the female yelled, "stop. hitting

. me!" Thus, an objective police officer would believe that at least two people were involved in an

 altercation and that physical violence might have occurred or was occurring.


                                                     9

          Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 9 of 17
           Officer Scott arrived first, approached the front door, stopped fo listen, heard nothing, and

knocked on the door. Lynch.answered with a baby in her arms and she was sniffling as ·if she had

been recently crying. She also had a cell phone in her hand and immediately told Scott she had

been on the phone. Scott asked her to step out~ide and asked whether' anyone else was inside,

Lynch stepped outside and closed the door behind her; she responded in the negative and explained

. that she had been on the phone. Scott asked again if she was sure no one else was inside; Lynch

answ:ered no. Scott testified that he informed Lynch he needed to check inside to make sure

everyone was safe (Tr. 10: 11-19); Lynch then stated that her· boyfriend was inside. At this point,
                             ._;

an objective police officer would
                            .
                                  know that a female, who d1d not appear to be injured,. lied about

whether anyone else was in the apartment from which the screams Were heard.

           Gunter argues that Lynch "came clean" when she admitted Gunter was inside and, thus,

the officers should h~ve knocked before entering the apartment.              The Court disagrees; an

objectively reasonable officer could believe it possible that Lynch's lie was to cover up improper

or illegal activity, including physical harm to someone who was involved in the altercation. Rather

than provide police officers with truthful information on which they could rely, Lynch's lie more

likely would alert ari objective officer to unknown, potential
                                                            .  danger to another person or him- or.
                                                                                       .




herself.

           Scott opened the door, walked into the apartment, and headed to the back bedroom where

he found Gunter sitting on a bed. Gunter answered Scott's questions and asked whether Lynch

had allowed the officers
                     .
                         to enter; Scott responded in the affirmative. Gunter argues that Scott's '

response demonstrates his unreasonable conduct. Again, the Court disagrees; even if Lynch had

affirmatively told the officers they could not enter the apartment (for which no evidence exists),_ ·

the officers were dispatched to, and had knowledge of, a very recent domestic disturbance, which



                                                    10

            Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 10 of 17
 they reasonably believed may have involved physical violence.          As the Supreme Court has

 determined:

        No question has been raised, or reasonably could be, about the authority of the
        police to enter a dwelling to protect a resident from domestic violence; so long as
        they have good reason to believe such a threat exists, it would be siliy -to suggest
        that the police would commit a tort by entering, say,'to give a complaining tenant
        the opportunity to collect belongings and get out safely, or to determine whether
        violence (or threat of violence) has just occurred or is a9out to (or soon will) occur,
        however much a spouse or other co-tenant objected. ·

 Georgia v. Randolph, 547 U.S. 103, 118 (2006).          Citing Randolph, the Fourth_ Circuit has

 acknowledged that "domestic violence presents a serious problem in the United State~s." United

 States v. Staten, 666 F.3d 154, 164 (4th Cir. 2011). In fact, in Trull v. Smolka, the court upheld a

 warrantless entry even though it concluded that "[t]he record does not show the officers had .

· evidence of any violence at the scerie. However, courts have recognized that domestic situations

 can escalate quickly: ' [d]omestic disturbances have a low flash point, and 'violence may be lurking

· and explode with little warning."' 411 F. App'x 651,656 (4th Cir. 2011) (quoting McCracken v. ·

 Commonwealth, 39 Va. APJ?· 254,572 S.E.2d 493,496 (2002)). In the case before this Court, the

 evidence shows that, minutes earlier, a female ()CCupant of the apartment was reported to be.

 screaming, "stop hitting me."

        The Court finds the officers' initial entries into Gunter's apartment were justified by the

•· existence of an emergency :in the f01m of a domestic. disturbance; based on the 911 calls and

 Lynch's lie regarding whether anyone was inside the apartment, the officers had objectively

 reasonable beliefs that they needed to enter immediately ·to· determine whether someone was

 injured or otherwise needed assistance.       See Michigan v. Fisher, 558 U.S. 45, 47 (2009)

 (emergency aid exception "requires only an objectively reasonable basis for believing that a person




                                                  11

          Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 11 of 17
                             '
within the house is in need of immediate aid") (citations, brackets, and internal quqtation marks

omitted). The Court will deny Defendant's motion on this basis.

               2.      Destruction of Evidence Exception ·

       Even if it were to find no emergency justifying the officers' warrantless entry, the Court

finds the officers properly entered the apartment based on the odor of marijuana emanating from

within. Possession of marijuana is a crime in North Carolina. See N.C.G.S. § 90-95(d)(4).

Officers Scott and Dumonceau testified that they could smell marijuana coming from the

apartment while standing outside at the apartment's front door and continued to smell it when they

entered the apartment. See Tr. 8: 11-14; 13: 6-8; 15: 4-6; 53: 18-25, 54: 1; 56: 9-11; 57: 17-22.

       The Fourth Circuit recently found that the "strong odor" of marijuana justified a

warrantless protective sweep, . and a burning marijuana cigarette. found during the sweep

constituted probable cause for a search of the entire house. United States v. Jones, 952 F.3d 153,

158 (4th Cir. 2020), cert. requested (July 31, 2020) ("we have 'repeatedly held that the odor of·

marijuana alone can provide probable cause to believe th.at marijuana.is present in a particular

place."' (quoting United States v. Humphries, 372 F.3d 653, 658 (4th Cir. 2004)). Thus, "where

police officers (1) have probable cause to believe that evidence of illegal activity is present and (2)

reasonably believe that evidence may be destroyed or removed before they could obtain a warrant,

exigent circumstances justify a warrantless entry." United States v. Cephas, 254 F.3d 488, 494-

95 (4th Cir. 2001) (citing United States v. Turner, 650 F.2d 526, 528 (4th Cir. 1981)).
                                                                                           I

       In Cephas, a police officer smelled a strong odor of marijuana emanating from an

apartment and pushed open the front door when the occupant tried to close it. Id at 494. The

Fourth Circuit determined the officer had probable cause to believe contraband- i.e., marijuana-

was inside the apartment and that a felony might be occurring; the court then determined the



                                                  12

         Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 12 of 17
officer's warrantless entry was justified by analyzing the Turner factors. Id at 495. Likewise,

here, an objectively reasonable officer who (1) was responding to a domestic disturbance in which

. physical violence may have been involved, (2) smelled marijuana upon his arrival at the apartment,

(3) knew that the occupant who answered the door lied about the presence of anyone else in the

apartment, and (4) knew that "marijuana is readily destructible" (id) is justified in entering the

apartment without a warrant.

        Defendant argues that the officers' credibility is questionable given that (1) Officer

Dumonceau was not standing near Gunter's front door when he first approached the apartment,.

(2) he stated_in his affidavit supporting the search warrant that "[t]he strong odor of marijuana was

observed while I was investigating a domestic dispute inside 3220 Walnut Creek Pkwy S. Apt. B."

(Ex. A at 4); and (3) Officer Scott did not mention the odor of marijuana in his incident report;

which he completed the same day as the encounter. The Court is not persuaded.

        J:irst, Dumonceau testified not only that he could smell marijuana emanating from Gunter's

apartment when he was standing outside, he also could smell marijuana when he entered the

apartment. Tr. 56: 9-14; 61: 5-7. Although Defendant makes much of the fact that Dumonceau,

unlike Scott, was not.standing next to the front door, the body camera footage reflects that he stood

approximately five-to-ten feet from the door and closer to the front door of another apartment.

Def. Ex. 2. The Court finds this distance and position permitted Dumonceau to determine, based

on his experience and training, that the odor emanated from Gunter's apartment.

        Second, Defendant contends that the word "inside" in Dumonceau's affidavit statement

relates to where Dumonceau observed the odor of marijuana. While this may be a reasonable

interpretation, the Court also reasonably construes the statement as reflecting that "inside" is where

Dumonceau was investigating the domestic dispute. This second interpretation is made all the

                                               (



                                                   13

          Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 13 of 17
                                                                                     /




more reasonable (and likely) given that Dumonceau noted in his incident report, "While standing

outside of apartment B, I observed an odor of marijuana emanating from within apartment B."

Govt. Ex. 2 at 6. The Court finds Dumonceau's affidavit is not inconsistent with his testimony.

       Finally, Scott noted in his incident report that "[a] search warrant was completed on the

residence due to the odor of marijuana .... " Def. Ex. 4. While this statement does not indicate

that Scott smelled marijuana both inside and outside of the apartment, it is consistent with Scott's

testimony. Moreover, again, Dumonceau; who stood outside the apartment only feet away from

Scott and the front door, noted in his incident report that he could smell marijuana emanating from

the apartment. Govt. Ex. 2 at 6. The Court finds no material inconsistencies in the officers' reports

and, having carefully listened to their sworn testimony and-reviewed the body-worn video, finds

them to be credible.

       Accordingly, the Court concludes that, even if no emergency existed justifying the officers'

warrantiess entry, they were justified in entering based on the possibility of illegal activity in the

-apartment. The Court finds the government has met its burden to demonstrate the existence of

exigent circumstances supporting the officers' warrantless entry.

  B.   Fruit-of-the-Poisonous-Tree Doctrine

       As set forth above, Gunter met his burden to demonstrate a basis for the present motion by

pointing to the officers' warrantless entry. He has failed,to show ·a Fourth Amendment violation.

However, even if the Court had found a violation of the Fourth Amendment, Gunter fails to

establish that "all" evidence discovered in the search subsequent to the offi~ers' entry is subject to

suppression under the fruit-of-the-poisonous-tree doctrine.

        Typically, "evidence derived from an illegal search or arrest is deemed fruit of the

poisonous tree and is inadmissible." United States v. Najjar, 300 F.3d 466, 477 (4th.Cir. 2002)



                                                  14

          Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 14 of 17
(citing Wong Sun v. United States, 371 U.S. 471, 484-485 (1963)). However, "not all evidence

conceivably derived from an illegal search need be suppressed if it is somehow attenuated enough .

from the violation to dissipate the taint." Id The Fourth Circuit has instructed that "~ direct,

unbroken chain of causation is necessary; but not sufficient to render derivative evidence

inadrriissable." Id To determine whether "the fruit is no longer poisonous," courts must consider

several factors, including: ''(1) the amount of time between the illegal action and the acquisition

of the evidence; (2) The presence of intervening circumstances; and (3) the purpose and flagrancy

of the official misconduct." Id (citing United States v. Seidman, 156 F.3d 542, 548 (4th Cir.

1998)). "What suffices to dissipate the taint from derivative eviqence depends on the specific facts

and circumstances of each case." Id (citation omitted).

        Here, even if the Court had found a Fourth Amendment violation, the Defendant has

identified no chain of causation supporting a finding that all evidence_ discovered during' the

subsequent search of Gunter's apartment pursuant to a warrant should be :Suppressed. The facts of

.this case reveal that the only new evidence discovered at the officers' initial entry was Gunter's

name, which is not subject to suppression. United States v. Dominguez, 604 F.2d 304, 312" (4th

Cir. 1979) ("A name is simply the appellation by which a person chooses to be publicly designated.

'What a person knowingly exposes to the public, even in his own home or office, is :µot a subject

of Fourth Amendment protection."') (quoting Katz v. United States, 389 U.S. 347, 351 (1967)),

Gunter's name led to discovery· of his criminal history, including recent charges related to

marijuana possession. Gunter does not argue that his criminal history should be suppressed.

        The history, coupled with the odor of marijuana emanating from the apartment, led the

officers to request consent from Gunter to search his apartment. Gunter declined consent; thus; the
                                                                  I
criminal history and marijuana odor led to an application for a search warrant and to a protective·



                                                15

           Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 15 of 17
    sweep of the apartment. Other t.han a conclusive request for suppression of "all evidence," Gunter.

    makes.no argument' that either the search warrant application or the protective sweep violated the

    Fourth Amendment. During the application process, the officers discovered that Gunter had an ·

    active outstanding warrant for his arrest; Officer Scott placed Gunter under arrest and searched

    what he pulled from Gunter's pockets during the protective sweep. This search incident to arrest

    led to discovery of $2,064 in ·cash and a key to a Toyota, in which Officer Dumonceau observed

    "a green leafy substance" he knew to be marijuana and a digital scale. Gunter does not contend

    that Scott's
            .
                 discovery of the cash
                                    r
                                       and vehicle
                                            .
                                                   key or that Dlimonceau's
                                                                        -
                                                                            observation inside the

    vehicle violated his First Amendment rights. A police K9 was dispatched to the complex, and the

    dog alerted to the presence of narcotics inside the vehicle. Gunter does not challenge the use of

    the K9 in this case. Th11s, the odor of marijuana; Gunter's criminathistory; the·outstanding arrest
                                     J

    warrant; the officers' observation of $2,064 in cash, a vehicle key, a green leafy substance, and a
/


    digital scale; and a K9 alert to narcotics in the vehicle supported the issuance of a search warrant

    for the vehicle and apartment, in which the officers discovered, inter, alia, 176.3 grams of

    marijuana, two firearms, and ammunition. Govt. Ex. 2.

           The Court concludes that even if it had found Officers Scott, Dumonceau, .and Merritt

    violated Gunter's Fourth Amendment rights by entering his apartment without a warrant, the

    presence of intervening lawful circmnstances and the officers' reasonable conduct demonstrate.

    that the discovered evidence .either is not subject to suppress~on or is "attenuated enough from .

    [any] violation to dissipate the taint." Najjar, 300 F.3d at 477. Gunter's motion fails to .establish

    the basis for suppression of the evidence seized pursuant to his lawful arrest and fails to

    demonstrate that the search warrant was the product of fruit of the poisonous tree.




                                                     16

               Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 16 of 17
V.    Conclus.ion
                                                                ..                 ~-

      For the reasons discussed ab9ve, the Defendant's Motion to Suppr~ss and Incorporated

Memorandum of Law [DE 30] is DENIED .
          ..   ·       ' ~ ·..      ·

      SO ORDERED this _2'£ day of November, 2020.


                                                1?.kltv'IA1W:C
                                                RICHARD ~- MYERS
                                                UNITED STATES DISTRICT JUDGE




                                           17

         Case 5:20-cr-00080-M Document 38 Filed 11/25/20 Page 17 of 17
